Order unanimously affirmed. Memorandum: Although we disagree with County Court that the legal instructions to the Grand Jury were inadequate and that hearsay statements were improperly allowed, we nevertheless affirm. Upon our review of the Grand Jury minutes, we conclude that there was insufficient evidence to establish that defendant recklessly caused his wife’s death by failing to provide her with reasonable assistance after a motor vehicle fell on her. County Court therefore properly dismissed the indictment charging defendant with manslaughter in the second degree (see, CPL 190.65 [1]; People v Jennings, 69 NY2d 103, 115). (Appeal from Order of Jefferson County Court, Clary, J.—Dismiss Indictment.) Present— Pine, J. P., Balio, Lawton, Fallon and Davis, JJ.